Citation Nr: 1452086	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-34 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey 


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
	and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In December 2012 and April 2014, the Board remanded the above issues to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the December 2012 Board Remand is included in the Duties to Notify and Assist section below.  The April 2014 Board Remand was for the purpose of affording the Veteran a Board hearing as requested in the August 2010 Substantive Appeal.  In September 2014, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.  

2.  Symptoms of bilateral hearing loss were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation. 

3.  The Veteran's currently-diagnosed sensorineural hearing loss is not etiologically related to active service.

4.  The Veteran's current tinnitus did not begin during service and is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for bilateral tinnitus are not met.  
38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in November 2008, prior to the initial adjudication of the claims in April 2009.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection for bilateral sensorineural hearing loss and bilateral tinnitus, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The November 2008 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service private treatment records, VA examination reports from April 2009 and March 2013, a January 2011 statement from the Veteran's private physician, and the Veteran's statements.  

In the December 2012 Remand, the Board directed the Appeals Management Center (AMC) to contact the Veteran regarding submission of medical records from his private physician, Dr. A.J.F., in support of the appeal.  In February 2013, the AMC sent communication to the Veteran requesting that he submit the private medical records from Dr. A.J.F. or complete a VA Form 21-4142 Authorization for Release of Information to allow VA to retrieve the private medical records.  In February 2013, the Veteran sent correspondence to VA in which he offered conflicting responses that Dr. A.J.F. would be sending the Veteran's treatment records to the VA and that he wished for VA to retrieve the private medical records.  However, a completed VA Form 21-4142 for medical records from Dr. A.J.F. is not of record.  The evidence of record does contain a January 2011 statement from Dr. A.J.F. and one treatment record from December 2010; however, both documents were of record prior to the December 2012 Board Remand.  To the extent that these submissions do not represent the entire set of medical records from Dr. A.J.F., the "duty to assist is not always a one-way street" and a veteran is obliged to cooperate in the development of the pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As more than a year has passed without the Veteran submitting either additional private medical records from Dr. A.J.F. or the signed authorization to release the medical records, the Board will not delay adjudication any further; therefore, the Board will decide this matter based on the evidence of record as it is currently developed.

The Veteran was afforded a VA medical examination in April 2009 in connection with his claims of service connection for bilateral hearing loss and bilateral tinnitus.  38 C.F.R. § 3.159(c)(4) (2014).  Additionally, the Board remanded this case in December 2012 for another VA examination, which was performed in March 2013.  When VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2009 and March 2013 VA examinations, taken together, are adequate with regard to the claims of service connection for bilateral hearing loss and bilateral tinnitus.  The opinions expressed within the April 2009 and March 2013 VA audiology examination reports considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Sensorineural hearing loss, as an organic disease of the nervous system, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  
38 C.F.R. § 3.309(b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.303(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply to the appeal of service connection for tinnitus.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In Hensley, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  Id; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection Analysis 

The Veteran contends that service connection is warranted for bilateral sensorineural hearing loss and tinnitus.  Specifically, the Veteran contends that he experienced hearing loss and tinnitus as the result of exposure to acoustic trauma while in service.  The Veteran has identified exposure to the loud noises associated with small arms fire as well as large artillery, including 105 Howitzers.  

The Board first finds that the Veteran sustained acoustic trauma in service.  In several statements in support of his appeal, the Veteran contends that, despite his military occupational specialty as a cook, he was exposed to continual loud noises by nature of his assignment to an artillery unit.  The Veteran's DD Form 214 indicates that the Veteran was member of Battery C, 1st Battalion, 37th Artillery Regiment, 172nd Infantry Brigade.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, loud noise exposure (acoustic trauma) in service is recognized.  See 38 U.S.C.A. § 1154(a).  

After a careful review of all the evidence of record, both lay and medical, the Board next finds that the Veteran has current disabilities of both bilateral sensorineural hearing loss and bilateral tinnitus.  See 38 C.F.R. § 3.385.  During the development of the claims for service connection, the Veteran was provided VA audiological examinations in April 2009 and March 2013.  

On the VA audiological examination in April 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
70
70
65
LEFT
70
75
70
65
65

On the VA audiological examination in March 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
65
60
75
LEFT
75
80
70
65
75

The audiometric examination results from both VA examinations reveal pure tone thresholds of 40 decibels or greater for at least one tested frequency between 500 Hertz and 4000 Hertz; therefore, these results demonstrate a current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  Further, following both VA examinations, the VA examiner in each instance diagnosed bilateral sensorineural hearing loss.  Following the April 2009 VA examination, the VA examiner diagnosed bilateral tinnitus based upon the Veteran's subjective complaints.  The March 2013 VA examination report indicates that the Veteran denied bilateral tinnitus at the time of the examination, and as such, the VA examiner did not diagnose tinnitus.  However, the record also contains private audiology examination reports that support a current diagnosis of both bilateral tinnitus and bilateral sensorineural hearing loss.  

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of hearing loss in service or continuous symptoms of hearing loss since service separation.  Additionally, the Board finds that symptoms of tinnitus did not begin in service.  Service medical examinations at service enlistment in September 1966 and service separation in December 1968 indicate that the Veteran's hearing was within normal limits.  See Hensley, 5 Vet. App. at 157.  Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association.  Since November 1, 1967, audiometric results standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the thresholds reported in the September 1966 examination have been converted to the ISO-ANSI standards.  

On the service entrance audiological examination in September 1966, the pure tone thresholds, in decibels, as converted to ISO-ANSI standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

On the service separation audiological examination in December 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
	-5	
-10
-10
-10
10
LEFT
-10
-10
-10
-10
-5

Although the Veteran is not required to demonstrate hearing loss in service to substantiate his claim for service connection, none of the pure tone thresholds exceeded 20 decibels and there is no indication in the record that these tests were inadequate.  See Hensley at 159-60.  Service treatment records do not reveal any complaints of, a diagnosis of, or treatment for hearing impairment or tinnitus.  Moreover, the Veteran indicated that he did not have hearing complaints in the December 1968 report of medical history completed shortly before the service separation examination.  

The Board acknowledges the Veteran's statements, including testimony at the September 2014 Board hearing, in which he contends that he began to experience hearing loss and tinnitus in service.  Specifically, the Veteran reports an in-service event of being in close proximately to loud artillery fire after which he experienced symptoms of temporary hearing loss and tinnitus.  

While the Board finds this report of in-service hearing loss and tinnitus credible and consistent with the evidence of in-service noise exposure, the Veteran reported these symptoms as temporary in nature that subsequently resolved.  In other words, while the Veteran has reported an incident of temporary hearing loss and tinnitus in service, these symptoms were not shown to be chronic during service and did not continue after service.  

While the Veteran's statements regarding the type of in-service noise exposure have been consistent, lay statements from the Veteran and his wife regarding the post-service onset of the Veteran's hearing loss and tinnitus symptoms have been inconsistent.  The April 2009 VA examination report indicates that the Veteran reported the onset of tinnitus symptoms to be in the mid-1990s.  During the September 2014 Board hearing, the Veteran testified that he began to experience hearing loss in the early 2000s.  Also during the September 2014 Board hearing, the Veteran's wife testified that she noticed the Veteran experiencing hearing difficulties when she first met the Veteran in the late 1970s.  

Service treatment records appear complete and do not show complaints of, a diagnosis of, or treatment for hearing impairment or tinnitus.  Additionally, there is no indication of any hearing loss or tinnitus at the time of the December 1968 service separation examination.  The Veteran checked "No" when asked if he then had or had ever had any "hearing loss" or "ear, nose, of throat throuble" on the December 1968 service report of medical history.  Further, the December 1968 service medical examiner indicated a normal physical examination without any indication of complaints of hearing loss or tinnitus.  As the Board finds that hearing loss and tinnitus are conditions that would have ordinarily been recorded during service, the Board also finds that service treatment records that show the Veteran did not have any complaints relating to hearing loss or tinnitus with normal audiometric testing to be highly probative.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. 428, 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring). 

The earliest post-service objective evidence of hearing loss contained in the record is found in a July 2004 private treatment record, over thirty-five years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  In weighing the statements of the Veteran and his wife regarding continuity of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including the lack of continuity of symptomatology in the record, the absence of complaints of, a diagnosis of, and treatment for hearing loss for over 35 years is one factor that the Board has considered in finding that the Veteran's recent statements and those of his wife are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See id; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  For these reasons, the Board finds that the weight of the evidence shows that the Veteran did not experience chronic symptoms of hearing loss in service, or continuous symptoms of hearing loss since service separation.  Similarly, the Board finds that the weight of the evidence shows that the Veteran did not experience the onset of symptoms of tinnitus in service.  

The Board next finds that hearing loss did not manifest to a compensable degree within one year of service separation.  As indicated above, a July 2004 private audiology examination provides the earliest post-service audiometric data and diagnosis documenting a bilateral hearing loss disability.  As the Veteran was separated from active service in December 1968, the July 2004 diagnosis of a bilateral hearing loss disability occurred outside the one-year presumptive period. 38 C.F.R. §§ 3.307, 3.309(a). 

The Board further finds that the weight of the evidence demonstrates that the currently-diagnosed bilateral hearing loss and bilateral tinnitus are not related to noise exposure in service.  The April 2009 VA examiner opined that the Veteran's hearing loss and tinnitus are not caused by or a result of excessive noise and acoustic shock from artillery fire.  As support of this opinion, the VA examiner provided a rationale that the Veteran demonstrated normal hearing bilaterally at separation from service and there was neither evidence that hearing loss or tinnitus were incurred in or aggravated by military service nor evidence of hearing loss or tinnitus manifesting to a compensable degree within one year from service separation.  In providing this opinion, the VA examiner considered the Veteran's service treatment records, the Veteran's in-service and post-service noise exposure, and the Veteran's statements, including those regarding onset and current complaints.  

The March 2013 VA examiner opined that the Veteran's hearing loss is not as least as likely as not caused by or a result of military noise exposure.  As support of this opinion, the VA examiner provided a rationale based upon current medical research that indicates damage from noise exposure occurs at the time of such exposure; therefore, the Veteran's normal service separation audiogram indicated that any current hearing loss was not likely due to any in-service noise exposure.  In providing this opinion, the VA examiner considered the Veteran's service treatment records, the Veteran's in-service and post-service noise exposure, and the Veteran's statements, including those regarding onset and current complaints.  

In support of his appeal, the Veteran submitted a January 2011 medical opinion from Dr. A.J.F., a private otolaryngologist, which was accompanied by audiometric data performed by the private physician in December 2010.  The private physician indicated that the Veteran was diagnosed with severe bilateral sensorineural hearing loss and tinnitus and noted the Veteran's reported in-service noise exposure.  The private physician further indicated that the Veteran developed hearing loss and tinnitus during active service, both of which have worsened over time and now interfere with sleep and communication.  The private physician opined that there is "no question that [the Veteran's] hearing loss and tinnitus are as a direct result of his military service."  The private physician did not provide a rationale for the opinion.  

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal knowledge of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown. 7 Vet. App. 429, 433 (1995).  The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence.  Gabrielson, 7 Vet. App. at 40.  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean, 13 Vet. App. at 448-49.  

While the Board acknowledges that review of the claims file is not required, a medical examiner's review of the claims file may heighten the probative value of an opinion, as the claims file generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, material pertaining to claims for conditions not currently at issue, and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the Board has taken the medical opinions, both favorable and unfavorable to the Veteran's claim, into consideration and finds that the opinions provided by the April 2009 and March 2013 VA examiners are more probative than that provided by the Veteran's private physician, Dr. A.J.F.  

The January 2011 opinion from Dr. A.J.F. submitted by the Veteran appears to provide positive support for his disability claims; however, the Board finds the rationale behind this opinion to be insufficient.  While Dr. A.J.F. provided a thorough audiometric examination of the Veteran and attached the audiometric data to the opinion, the conclusory statements provided no rationale or basis for the purported medical opinions, so are afforded less probative value.  See Miller, 11 Vet. App. at 348.  Additionally, Dr. A.J.F. did not review the Veteran's claims file prior to formulating the opinion.  While a review of the Veteran's claims file is not required, Dr. A.J.F.'s opinion that indicated the Veteran's hearing loss and tinnitus began in service does not comport with the objective data contained within the Veteran's claims file, which show no hearing impairment upon service separation or the credible lay reports regarding onset of symptoms.  Finally, Dr. A.J.F.'s opinion did not address additional contributing factors, such as age-related changes or the Veteran's post-service occupational noise exposure, and their significance, if any, to the Veteran's current disability.   

In contrast, the April 2009 and March 2013 VA examiners' opinions were supported by a rationale.  The VA examiners reported a history of the onset of the Veteran's complaints and symptomatology consistent with the Board's findings regarding onset of symptoms, information regarding the Veteran's functional limitations, and information regarding post-service disability risk factors.  Additionally, the VA examiners reviewed the Veteran's claims file in developing their opinions on etiology.  In short, the Board finds that the VA examiners' medical opinions are based on a more comprehensive review of the Veteran's medical history and current complaints.  As such, the VA examiners' opinions are more probative than the opinion given by Dr. A.J.F.

The Board also acknowledges the Veteran's statements and those of his wife, who both indicate signs and symptoms of hearing loss and tinnitus, including the Veteran needing to routinely turn the volume up on the telephone and television, and the Veteran having difficulty sleeping and understanding normal conversation.  In addition, both the Veteran and his wife contend that the Veteran's hearing loss and tinnitus are the result of acoustic trauma incurred in-service.  The Board finds that the Veteran and his wife are competent to report signs and symptoms of hearing impairment and tinnitus that they perceive through their own senses.  See Layno, 6 Vet. App. 465, 469.  However, the Board finds that in this particular case, where the context provides post-service onset of symptomatology, the etiology of hearing loss and tinnitus fall outside the realm of common knowledge of a layperson and thus, neither the Veteran nor his wife are competent to provide evidence on the issues of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Kahana, 24 Vet. App. 428, 438.  As such, the Board affords the Veteran's lay assertions and those of his wife regarding etiology of the Veteran's current hearing loss and tinnitus disabilities little probative weight.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's active service and either the current bilateral hearing loss or bilateral tinnitus, including no credible evidence of chronic symptoms of hearing loss or onset of tinnitus in service, of hearing loss to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of hearing loss since service.  The April 2009 and March 2013 VA examinations and opinions therein are competent and probative medical evidence and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, including the Veteran's own reported history and complaints, reviewed the available service treatment records, and fully articulated the opinions; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a relationship between acoustic trauma in service and the current hearing loss and tinnitus disabilities.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and bilateral tinnitus, on a direct and presumptive basis, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral sensorineural hearing loss is denied. 

Service connection for bilateral tinnitus is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


